BORDER
Respondent is the subject of ten counts of formal charges filed by the Office of Disciplinary Counsel (“ODC”). The charges allege that respondent failed to communicate with his clients, neglected legal matters, failed to account for his fees and failed to refund unearned fees, failed to expedite litigation, and failed to obey court orders. Respondent also acted beyond the scope of his representation and dishonestly settled clients’ cases without their knowledge, forged their endorsements on checks, and converted the settlement funds to his own use, then failed to cooperate with the ODC in its investigation. In addition to the pending formal charges, respondent is also the subject of one open investigative file.
Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Richard Lee O’Brien, Louisiana Bar Roll number 24181, and the concurrence thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the request of Richard Lee O’Brien for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5(c) of the Rules of Professional Conduct, as amended March 24, 2004.
I,IT IS FURTHER ORDERED that Richard Lee O’Brien shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from' seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently pro*651hibited from seeking admission to the practice of law in any jurisdiction.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana